Title: To Benjamin Franklin from Deborah Franklin, 22 September 1765
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear child
September 22 1765
I have reseved yours by Capt. Friend and one which was to a Cume by N yorke and by the packit and yisterday by Capt. Cotin they all give me pleshuer indead and I love to hear from you I am so verey poor a writer that I donte undertake to say aney thing a bought the dis[order] in this porte of the world but to me it semes we air verey wicked and so is the pepel in in London and other plases on your sid the watter I pray god mend us all.
You will se by the papers what worke has hapened in other plases and sumthing has bin sed relaiteing to raising a mob in this plase. I was for 9 day keep in one Contineued hurrey by pepel to removef and Salley was porswaided to go to burlinton for saiftey but on munday laste we had verey graite rejoysing on a Count of the Chang of the Ministrey and a preyperaition for binfiers [bonfires] att night and several houses thretened to be puled down. Cusin Davenporte Come and told me that more then twenty pepel had told him it was his Duty to be with me. I sed I was plesed to reseve Civility from aney bodey so he staid with me sum time to words night I sed he shold fech a gun or two as we had none. I sente to aske my Brother to Cume and bring his gun all so so we maid one room into a Magazin. I ordored sum sorte of defens up Stairs such as I Cold manaig my selef. I sed when I was advised to remove that I was verey shuer you had dun nothing to hurte aney bodey nor I had not given aney ofense to aney person att all nor wold I be maid unesey by aney bodey nor wold I stir or show the leste uneseynis but if aney one Came to disturbe me I wold show a proper resentement and I shold be very much afrunted with aney bodey. Salley was gon with Miss Ross to see Cap. Reals Dafter and heard the reporte thair and Came home to be with me but I had sente her word not to Come. I was told that thair was 8 hundred men readey to asiste aney one that shold be molisted. This minit gorge Cumes and ses the packit is to saile on tasday I did not think it wold go so sune. I will run and aske hough poor Mr. Hughes is and tell you. On freyday Mr. Parker brough Mrs. and Miss Parker down to spend a week with us he went to Burlinton this day Billey Come agan to aske us up to Burlinton I Consented to Salley going but I will not stir as I rely donte think it wold be right in me to stir or show the leste uneseynes att all. Salley did not go but will when Mrs. Parker returnes. I have bin to see mr. Hughes he is verey ill indead but I beleve his son is to write to you. I am afraid his Complainte is like Mr. Plumsteds our poor nabors Sumaines has bin verey ill indead. I though Shee wold adeyed for severel day but Shee is a litel better but not abel to set up at all it has bin sickley for sume time paste but it begins to be Cold and we make fiers and I hope we shall drive away the bad air with Smoke of the Chimneyes. When I begon to write this letter I had no thoughtes of the packites Sailing but only wrote as I had time I am in hopes to tell you by Friend that the Lott is setteld and the wale finished but it leyes open on that sid indead I was afraid to have it dun as we had bin ajected of [off?] wold it not a bin a trespase indead I am afraid of giveing aney ofens and Contente my selef with thinking what ever is, is beste.
  My Compleymentes to good Mrs. Stephenson I will write to her by friend I like the Curtins verey well and everey thing that is sente and I due beleve befor this time you muste a reseved letters from me which will tell you that and a boute the house all so but if I waite to tel you aney more the poste will be gon. My brother bring this letter yisterday and I get him to make the drafte of the house and lott for you thought we Joyned on Mr. Keepley but thair is 33 feet betwen us and his. It is paste three a clock I have only to tell you who was so good as to visit me on laste munday night Cusin Davenporte my Brother J Foxcrofte Mr. Whorton sener he Come paste 8 a Clocke on horse back his son Samey Mr. Banton Mr. S Rodes thay ofred to Stay all night but I beged thay wold not leste thay shold get Sick my three Cusins Lakockes and Mr. Hall nabor Shumakers sones nabor Whisters Son and more of the nabors young Dr. Tenent who Came home in Friend Came and ofted me all the asistens in his power. I thanked him. I shold not for get Mr. John Ross and Brother Swore it is Mr. Saml Smith that is a seting the pepel a-mading by teling them that it was you that had pland the Stampe ackte and that you air indevering to get the teste ackte brought over hear but as I donte go much to town I mabey shall be esey for a while after the eleckshon is over but tel that I muste be disturbed. I shal send your letter by friend god bles you and keep you is the prayer of yours forever
D Franklin
 
Endorsed: Mrs Franklin Sept. 22. 65 Riot
